The Court:
This is an application for a writ of prohibition to stop the trial of a ease now pending in the Superior Court within and for the County of Colusa. The application sets forth that the petitioner is being prosecuted by information in said Court for the crime of an assault with intent to commit murder, and that the magistrate before whom the preliminary examination took place, “ did not examine on oath or otherwise the informer or prosecutor, and did not examine on oath or otherwise any witness or witnesses, and did not take any deposition or depositions of any witness or witnesses, and no depositions of the informer or prosecutor, or any witness or witnesses produced by the informer or any other person was or were taken or subscribed at all or at said time.”
Conceding the above facts, the omissions complained of did not affect the question of jurisdiction, and therefore prohibition is not the proper remedy.
Writ dismissed.